Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered August 13, 2002, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
*570The court properly denied defendant’s request for a justification charge. Viewing the record in a light most favorable to defendant, we conclude that no reasonable view of the evidence would support such a charge (see People v Watts, 57 NY2d 299, 301 [1982]). Defendant contends that he was justified in taking the complainant’s car because he believed the complainant was returning to the car to retrieve a weapon for use against defendant. Even under this view of the evidence, defendant’s conduct of driving the vehicle several blocks away was not “necessary as an emergency measure” to avoid an injury (Penal Law § 35.05 [2]; compare People v Padgett, 60 NY2d 142 [1983]).
The prosecutor’s comment on defendant’s opportunity to tailor his testimony to coincide with that of previous witnesses was permissible (see Portuondo v Agard, 529 US 61 [2000]; People v Swift, 272 AD2d 126 [2000], lv denied 95 NY2d 871 [2000]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Tom, J.P., Sullivan, Williams, Friedman and Marlow, JJ.